Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 26, 37-39, 44, and 104 are allowable. The restriction requirement, as set forth in the Office action mailed on 02/08/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 64-67, 85-87, 89, 90, and 92 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5, 26, 37-39, 44, 64-67, 85-87, 89, 90, and 92 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, A heart valve prosthesis, including: a first member including a central portion, a first peripheral portion, and a second peripheral portion disposed on an opposite side of the central portion from the first peripheral portion, the first peripheral portion and the second peripheral portion configured to be placed into direct contact with the two adjacent heart leaflets; and a second member separate from the first member, the second member including a central portion, a first peripheral portion, and a second peripheral portion disposed on an opposite side of the central portion of the second member from the first peripheral portion, the first peripheral portion and the second peripheral portion of the second member configured to be placed into direct contact with a second side of the two adjacent heart leaflets; wherein in a delivery state the first and second members are in a first aligned delivery configuration, in which the second peripheral portion of the first member is disposed over the first peripheral portion of the second member and the first peripheral portion of the first member is disposed distal to the first peripheral portion of the second member are positioned in a first continuous straight line and the peripheral portions of the second member; and wherein the first and second members transition to a second aligned deployed configuration in which the first peripheral portion of the first member is disposed over the first peripheral portion of the second member and the second peripheral portion of the first member is disposed over the second peripheral portion of the second member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774